        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

                                                 *

SAMUEL MASON,                                    *
    Plaintiff,
                                                 *
                                                            Case No.: 8:20-cv-03558-PWG
       v.                                        *

NETCOM TECHNOLOGIES, INC.                        *
    Defendant.
                                                 *

*      *       *      *       *       *      *       *      *       *       *      *       *

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Samuel Mason, through counsel, filed this suit against his former employer,

Netcom Technologies, Inc. (“Netcom”), pursuant to the False Claims Act (FCA), 31 U.S.C. §

3730(h). ECF 10, Amend. Compl. Netcom has moved to dismiss Mr. Mason’s Amended

Complaint for failure to state a claim upon which relief can be granted pursuant to Fed. R. Civ. P.

12(b)(6), claiming that Mr. Mason failed to sufficiently plead any of the three necessary elements

of an FCA retaliation claim. ECF 11-1, Def. Mot. Mem., 1–3. Mr. Mason contends that all elements

are sufficiently pleaded under Fed. R. Civ P. 8(a)’s pleading standard and that his Amended

Complaint should survive Netcom’s motion to dismiss. ECF 12, Pl. Mot. Mem, 1, 7. For the

reasons that follow, I find that Mr. Mason has adequately pleaded his FCA claim in his Amended

Complaint. Accordingly, Netcom’s motion to dismiss is DENIED.


                     FACTUAL AND PROCEDURAL BACKGROUND


       Netcom served as a subcontractor for Alertus Technologies “under a contract between

Alertus and the United States Government/DOD to install Alertus’ emergency alert system at

                                                 1
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 2 of 11



Washington Navy Yard.” Amend. Compl. ¶ 9. Netcom employed Mr. Mason as a Lead Technician

and assigned him to perform the installations at Washington Navy Yard in September 2018. Id. ¶¶

8–9.

       Alertus’s contract with the United States Government and Netcom’s subcontract with

Alertus were both required by the McNamara-O’Hara Service Contract Act 1 (“SCA”) to include

provisions setting a minimum wage “in accordance with prevailing rates in the locality” for

employees performing under the contract. Id. Mr. Mason and other cable technicians were paid

less than the prevailing rate. Id. ¶ 10. In November 2018, Mr. Mason alleges that he and other

technicians asked their managers about whether they “should be paid at the prevailing rate scale

because the work was being performed under a federal contract at the Washington Navy Yard.”

Id. ¶ 11. Netcom did not provide any clear response to their inquiries. Id. ¶ 11. Mr. Mason

subsequently contacted the Department of Labor (“DOL”), which enforces the SCA, and

complained that Netcom was violating the SCA’s prevailing rate requirement. Id. ¶ 11, 14.

       Mr. Mason alleges that he learned from a colleague in August 2019 that the Department of

Labor had conducted an investigation and found that Netcom owed backpay wages to Mr. Mason

and other employees. Id. ¶ 13–14. Mr. Mason further alleges that Netcom was aware by no later

than August 2019 that Mr. Mason had complained to the DOL. Id.

       In a meeting on September 24, 2019, Netcom management informed Mr. Mason and other

Lead Technicians they would be paid the backpay owed as a result of Netcom’s failure to comply

with the SCA’s prevailing rate requirement. Id. ¶¶ 15–16. Mr. Mason alleges that at the meeting,

Netcom’s Chief Executive Officer, Roy Rea, made “derogatory and disparaging remarks” towards

Mr. Mason including commenting, “Sam, I have no animosity.” Id. Mr. Mason alleges this remark



1
       41 U.S.C. § 6703.
                                               2
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 3 of 11



“suggests” that Mr. Rea believed “that Mr. Mason had done something inappropriate,” and

specifically that Mr. Rea made this comment because he was aware that Mr. Mason had

complained to the DOL. Id.

       Mr. Mason received his backpay on November 19, 2019. Id. ¶ 17. Six days later, on

November 25, 2019, Netcom terminated Mr. Mason’s employment despite having previously

given Mr. Mason positive performance reviews. Id. ¶ 19, 21.

       Mr. Mason alleges that his termination was in direct retaliation for asking his management

about the prevailing payment rates, and for his complaint to the DOL, which resulted in the DOL

investigation and ultimate finding that Netcom violated the SCA. Id. at ¶ 20.

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint for

“failure to state a claim upon which relief can be granted.” This rule's purpose “is to test the

sufficiency of a complaint and not to resolve contests surrounding the facts, the merits of a claim,

or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir.

2006). To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Specifically, the plaintiff must establish “facial plausibility” by pleading “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But “[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Id. Well-pleaded facts

as alleged in the complaint are assumed to be true. Aziz v. Alcolac, 658 F.3d 388, 391 (4th Cir.

2011). And factual allegations are construed “in the light most favorable to [the] plaintiff.” Adcock

v. Freightliner LLC, 550 F.3d 369, 374 (4th Cir. 2008) (quoting Battlefield Builders, Inc. v.

Swango, 743 F.2d 1060, 1062 (4th Cir. 1984)). Conversely, “statements of bare legal conclusions

                                                  3
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 4 of 11



are not entitled to the assumption of truth and are insufficient to state a claim.” Aziz, 658 F.3d at

391 (internal quotation and citation omitted).

                                          DISCUSSION

       The FCA forbids retaliation against employees for “lawful acts done by the employee . . .

in furtherance of an action under this section or other efforts to stop 1 or more violations of this

subchapter.” 31 U.S.C. § 3730(h). There are three elements to an FCA retaliation claim: “(1) [the

employee] engaged in protected activity; (2) his employer knew about the protected activity; and

(3) his employer took adverse action against him as a result.” United States ex rel. Grant v. United

Airlines Inc., 912 F.3d 190, 200 (4th Cir. 2018). Netcom alleges that Mr. Mason has failed to

sufficiently plead all three elements. Def. Mot. Mem., 5. I examine each element in turn.

   A. Protected Activity

       Section 3730(h) provides for “two types of protected activity—acts ‘in furtherance of an

[FCA action]’ (the ‘first prong’), or ‘other efforts to stop 1 or more [FCA violations]’ (the ‘second

prong’).” Grant, 912 F.3d at 200 (quoting § 3730(h)(1)). I will limit my analysis to the second

prong, which is the only prong under which Mr. Mason alleges that he engaged in protected

activity. Pl. Mot. Mem., 8. Under the second prong:

       [A]n act constitutes protected activity where it is motivated by an objectively
       reasonable belief that the employer is violating, or soon will violate, the FCA. A
       belief is objectively reasonable when the plaintiff alleges facts sufficient to show
       that he believed his employer was violating the FCA, that this belief was
       reasonable, that he took action based on that belief, and that his actions were
       designed to stop one or more violations of the FCA.

Grant, 912 F. 3d at 201–02. Even if the purported protected actions do “not ‘lead to a viable FCA

action’,” they must “have a nexus to an FCA violation.” Id. at 202.

       Netcom argues that Mr. Mason asking his employer about the prevailing wage rate

requirement and complaining to the DOL were not protected activities because Mr. Mason did not


                                                 4
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 5 of 11



raise any issue of fraud or illegality. Def. Mot. Mem., 7–8. “Nowhere in the Amended Complaint,”

Netcom argues “does [Mr. Mason] allege he told anyone that Netcom was defrauding the U.S.

Government, that it was violating the FCA, or that he was attempting to stop FCA violations or

even fraud generally.” Id. at 8. In other words, Netcom asserts that Mr. Mason’s complaint to the

DOL was solely due to his concerns about receiving proper payment under SCA, not concerns

about Netcom committing a fraud, and that such “generalized concerns about perceived contract

or regulatory violations” are not protected activities under the FCA. Id. at 8 (citing Owens v. First

Kuwaiti Gen. Trading & Contr. Co., 612 F.3d 724, 735 (4th Cir. 2010).

       In support of this argument, Netcom primarily cites Fourth Circuit authority that predates

its decision in Grant, 912 F.3d at 190. Grant explains that a different standard applies to the two

“prongs” of protected activity under § 3730(h). Protected activity under the first prong (lawful acts

done by the employee . . . in furtherance of an [FCA] action”) is subject to a “distinct possibility”

standard, under which an employee engages in protected activity only where “litigation is a distinct

possibility, when the conduct reasonably could lead to a viable FCA action, or when ... litigation

is a reasonable possibility.” Id. The second prong (“other efforts to stop FCA violation”), however,

is subject to an “objective reasonableness” standard, which requires only that an employee’s

actions be “motivated by an objectively reasonable belief that the employer is violating, or soon

will violate, the FCA” to constitute protected activity. Id.

       Mr. Mason asserts that his Amended Complaint contains sufficient factual allegations to

meet the “objective reasonableness” standard. Pl. Mot. Mem., 12. Furthermore, Mr. Mason argues

that the law does not require him to “have actual knowledge of the FCA for [his] actions to be

considered ‘protected activity’ under § 3730(h),” id. at 13 (quoting Fanslow v. Chicago Mfg. Ctr.,




                                                  5
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 6 of 11



Inc., 384 F.3d 469, 479 (7th Cir. 2004)), provided that his actions had a “nexus” to the alleged

FCA violation. Id. at 15 (quoting Grant, 912 F.3d at 202).

       I agree that Mr. Mason has sufficiently pleaded the protected activity element in his

Amended Complaint. Mr. Mason alleges he asked his management about being underpaid for work

under a federal contract that required payment at a prevailing wage. Amend. Compl. ¶¶ 9–11. Mr.

Mason further alleges that his managers gave him no clear response and instead directed him with

a “chuckl[e]” to speak to Netcom’s COO. 2 Id. Taking those allegations as true, Mr. Mason may

have reasonably inferred from that conversation that Netcom’s failure to pay the prevailing wage

on a government contract as required by law constituted fraud against the U.S. Government. Mr.

Mason then took action to stop the FCA violation by complaining to the DOL 3, which had the

power to enforce, and after an investigation did enforce, the SCA. See Amend. Compl., ¶¶ 11, 17. 4




2
        The Amended Complaint alternately identified Mr. Rea as Netcom’s CEO and COO.
Amend. Compl. ¶¶ 11, 15.
3
        On the record presently before me, however, Mr. Mason’s inquiries to Netcom
management on the applicability of the prevailing rate scale do not constitute protected activity.
Merely inquiring about the pay scale is not sufficiently “designed to stop those fraudulent
actions.” See Grant, 912 F.3d at 201–02. Indeed, in his memorandum in opposition, Mr. Mason
even appears to describe these activities as an “attempt[] to investigate the matter,” Pl. Mot.
Mem, 13, rather than as part of an act to “raise concerns about this practice” in “‘efforts to stop’
a potential FCA violation.” Grant, 912 F.3d at 202.
4
        Courts have found that a plaintiff successfully pleaded an FCA retaliation claim under
similar circumstances. See, e.g., Smith v. Clark/Smoot/Russell, 796 F.3d 424, 428–29, 433–34 (4th
Cir. 2015), (accepting the district court’s assumption that protected activity was met, with no
further analysis, where plaintiff contractor complained to the DOL after being paid less than
prevailing rate requirements on government contract work); United States ex rel. Oldham v. Centra
Health, Inc., No. 6:18-CV-00088, 2021 WL 2910942 at *2, *5 (W.D. Va. July 12, 2021) (finding
that the plaintiff engaged in protected activities by reporting that the defendant improperly
overused diagnostic equipment against protocols and for a fraudulent purpose and that the plaintiff
made “enough factual allegations to make an inference that [plaintiff] reasonably believed
[defendant] was violating the FCA, and that he took steps to . . . stop the violations”); Baldwin v.
Corecivic of Tennessee, LLC, No. 18-2390-JWB, 2020 WL 1952521 at *7 (D. Kan. Apr. 23, 2020)
(finding a DOL complaint that defendants had breached a government contract, where payment to
defendants was contingent on representations of compliance, “was made in connection with a
                                                 6
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 7 of 11



       Accordingly, Mr. Mason has pleaded sufficient facts to support the reasonable inference

that he reasonably believed there was a potential FCA violation, and that he took actions to stop

that violation by complaining to the DOL.

   B. Employer Knew About the Protected Activity

       Next, Mr. Mason must “plausibly aver” that Netcom knew about Mr. Mason’s protected

activity. United States ex rel. Potter v. CASA de Md, No. CV PX-16-0475, 2018 WL 1183659, at

*8 (D. Md. Mar. 6, 2018). “This element is met when the employee's words and acts are sufficiently

suggestive of fraud or falsity such that the employer knew or should have known that FCA

litigation was a reasonable possibility.” Id. (internal quotations and citations omitted).

       Netcom argues that, because Mr. Mason only inquired about the prevailing rate

requirement and did not raise any concerns about a violation of law or the FCA, his activity was

insufficient to alert Netcom to a potential FCA action. Def. Mot. Mem, 8–10. Netcom also argues

that Mr. Mason has not pleaded facts that suggest anyone at Netcom knew that it was Mr. Mason

who complained to the DOL, and that his allegations regarding Netcom’s knowledge of his actions

are conclusory. Id. at 10–11. Mr. Mason counters that Netcom knew that Mr. Mason made the

complaint that led to the DOL investigation as evidenced by his earlier conversations with

management and the comments Netcom’s CEO made to Mr. Mason during a meeting addressing

the employees’ receiving backpay. Pl. Mot. Mem., 15.

       I find that Mr. Mason has sufficiently pleaded facts to satisfy the second element of an

FCA claim. Mr. Mason alleges that he asked Netcom about its failure to pay the prevailing wage

for government contract work before complaining to the DOL. Amend. Compl., ¶¶ 10–11. Several




claim that could have ripened into an FCA claim, sufficient to create a genuine dispute of fact as
to whether [plaintiff’s] conduct is protected from retaliation under the Act”).
                                                  7
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 8 of 11



months later, Mr. Mason was informed by a colleague that the DOL had conducted an investigation

and found that Netcom owed its employees backpay. Id. ¶ 13. Next, Mr. Mason alleges that, when

the issue of backpay was discussed at a meeting with Netcom, Netcom’s CEO made “derogatory

and disparaging remarks” about and toward Mr. Mason. Id. at ¶ 15. He alleges that one of his

colleagues noted that the CEO’s behavior toward Mr. Mason was unusual. Id. at ¶ 17. Accepting

those allegations as true and construing them in the light most favorable to Mr. Mason, it is

reasonable to infer that Netcom was aware that it was Mr. Mason who had made the complaint

that led to the DOL investigation. Mr. Mason thus pleads sufficient facts to suggest that Netcom

“knew about [his] protected activity.” Grant, 912 F.3d at 200.

       Mr. Mason has also pleaded sufficient facts to suggest that Netcom “knew or should have

known that FCA litigation was a reasonable possibility,” once it became aware of the DOL

complaint/investigation and Mr. Mason’s involvement. CASA, 2018 WL 1183659 at *8. Once

Netcom was subject to a DOL investigation that it was underpaying employees as part of a

government contract, it should have been on notice of possible FCA litigation with respect to the

Netcom’s potential alleged fraud in connection with that underpayment.

       Accordingly, I conclude that Mr. Mason has sufficiently pleaded the second element of his

FCA claim.

   C. Employer Took Adverse Action

       Finally, to survive Netcom’s Motion to Dismiss, Mr. Mason must plausibly allege that

Netcom “discharged him as a result” of his protected activity. Eberhardt, 167 F. 3d at 866.

       “An employer undertakes a materially adverse action opening it up to retaliation liability

if it does something that “well might have ‘dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Smith v. Clark/Smoot/Russell, 796 F.3d 424, 434 (4th Cir.



                                                8
         Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 9 of 11



2015). Termination is plainly within that category. But whether Mr. Mason has sufficiently

pleaded facts supporting a reasonable inference that his protected activity caused his termination

is a closer question.

       “In a retaliation claim, causation can be inferred from a brief lapse of time between the

protected activity and the adverse employment action.” Williams v. Kettler Mgmt. Inc., No. CIV.A.

CBD-12-1226, 2013 WL 398741, at *3 (D. Md. Jan. 31, 2013) (citing Silva v. Bowie State Univ.,

172 F. App’x 476, 478 (4th Cir. 2006)). The “temporal nexus between two events cannot provide

proof of causation unless the ‘temporal proximity between an employer's knowledge of protected

activity and an adverse employment action’ was ‘very close.’” Pettis v. Nottoway Cty. Sch. Bd.,

592 F. App'x 158, 161 (4th Cir. 2014) (quoting Clark County Sch. Dist. v. Breeden, 532 U.S. 268,

273, 121 S.Ct. 1508, 149 L.Ed.2d 509 (2001)). “Although there is no bright-line rule on the issue

of temporal proximity, the Fourth Circuit has held that a lapse of over three months between the

protected activity and the alleged retaliation is too long to give rise to an inference of causality.”

Westmoreland v. Prince George's Cty., Md., No. 09-CV-2453 AW, 2010 WL 3369169, at *10 (D.

Md. Aug. 23, 2010). 5

       Here, the Complaint alleges that Netcom became aware that Mr. Mason submitted a claim

to the DOL in August 2019 and terminated him on November 25, 2019. 6 Mr. Mason concedes that



5
         Netcom cites a case from the Eastern District Virginia that states: “it is axiomatic in this
circuit that a gap of three months—let alone the five to six months here—between a protected
activity and adverse action is too long to infer a causal nexus.” Nifong v. SOC, LLC, 234 F. Supp.
3d 739, 757 (E.D. Va. 2017) (collecting cases). Those cases stand for the proposition that a gap
in time beyond three months is insufficient to show causation “without more.” Id. (citing Perry
v. Kappos, 489 Fed.Appx. 637, 643 (4th Cir. 2012)) (emphasis added). Here, Mr. Mason presents
a borderline case and provides a plausible explanation for the timeline, which at this early stage
in the proceedings I must accept and construe in his favor.
6
         Netcom focuses on a different timeline, namely, the year-plus between Mr. Mason’s DOL
complaint and termination. Def. Mot. Mem. at 2, 3, 10–11. The operative timeline, however, is the
point of the “employer’s knowledge of protected activity” and an adverse employment action.
                                                  9
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 10 of 11



these allegations “stand[] on the edge of temporal proximity that courts have found sufficient to

support a claim.” Pl. Mot. Mem. at 18. But “other relevant evidence may be used to establish

causation. Specifically, evidence of recurring retaliatory animus during the intervening period can

be sufficient to satisfy the element of causation.” Lettieri v. Equant Inc., 478 F.3d 640, 650 (4th

Cir. 2007).

       Mr. Mason argues that there were two instances of “retaliatory animus” by Netcom.

Amend. Pl. Mot. Mem. at 20. One of those two instances is identified as Mr. Mason’s termination

six days after he received his back pay. Id. at 21–22. Mr. Mason’s termination, though, is the

retaliatory event itself—it is not an example of retaliatory animus in the intervening period. The

second instance of retaliatory animus is alleged to be Netcom’s CEO’s comments during a

September 24, 2019, meeting in which Mr. Rea made comments directed to Mr. Mason, including

the comment that he had “no animosity.” Id. at 20–21. Mr. Mason alleges that at least one colleague

noted that Mr. Rea’s comments were unusual. Id.

       Additionally, Mr. Mason provides an explanation for the three-month delay between

Netcom’s becoming aware of Mr. Mason’s complaint to the DOL and his termination. The

Amended Complaint states that Netcom deliberately waited to terminate Mr. Mason until the DOL

investigation had concluded and Mr. Mason had received his backpay “in an effort to avoid further

consequences that might have occurred if [] [Netcom] terminated Mr. Mason’s employment” while

the investigation was ongoing. Amend. Compl. ¶ 17. Netcom terminated Mr. Mason six days after

paying him the backpay he was owed as required by the DOL. Amend. Compl. at ¶17, 19.




Clark County Sch. Dist., 532 U.S. at 273 (2001) (emphasis added). Because Mr. Mason has
plausibly alleged that the operative timeline in this case is three months, I accept those allegations
as true for the purposes of this motion.
                                                 10
        Case 8:20-cv-03558-PWG Document 14 Filed 09/21/21 Page 11 of 11



       Construing all factual inferences in Mr. Mason’s favor, it is objectively reasonable to infer

that Mr. Mason’s complaint to the DOL regarding Netcom’s failure to comply with the SCA is

causally linked to his termination.

                                        CONCLUSION

       For the foregoing reasons, Mr. Mason has pleaded sufficient facts to support the required

elements of an FCA retaliation claim. I therefore deny Netcom’s Motion to Dismiss Plaintiff’s

Amended Complaint for failure to state a claim.


                                            ORDER


       For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s Amended

Complaint, ECF 11, is DENIED. The Defendant shall file an answer to the Amended Complaint

on or before October 12, 2021. Upon receipt of Defendant’s answer, the Court will issue a

scheduling order and schedule a Rule 16 conference.




DATED this 21 day of September, 2021.

                                                             BY THE COURT:

                                                                 /S/
                                                             Paul W. Grimm
                                                             United States District Judge




                                                11
